Case 8:20-cr-00077-CEH-TGW Document 123 Filed 08/20/21 Page 1 of 1 PageID 901




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

                                CLERK’S MINUTES
                              STATUS CONFERENCE

                       Case Number: 8:20-CR-77-CEH-TGW


UNITED STATES OF AMERICA                        Government
                                                Counsel:  Joseph Palazzo and
                    Plaintiff,                            Mark A. Irish


v.

JOSE ISMAEL IRIZARRY                            Defense
                                                Counsel:      Carlos A. Perez-Irizarry
                    Defendant.                                Maria A. Dominguez


 Judge:    Charlene Edwards Honeywell          Court          Sharon Miller
                                               Reporter:
 Deputy Bettye Samuel                          Interpreter:   N/A
 Clerk:
 Date:  August 20, 2021                        Time:          1:31 PM – 1:55 PM
                                               Total:         24 minutes

Court in session and counsel identified for the record. All parties appeared virtually for
the hearing.

The Court addressed counsel and held a status conference to determine if this matter
can be rescheduled for sentencing.

Counsel has advised the Court that the sentencing hearing can be rescheduled and are
requesting a sentencing date ninety (90) days out. The sentencing is rescheduled by
separate notice.

Court adjourned.
